DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  Claim 1-3, 5 & 7 disclose in several instances “a circuitry configured to” provide a particular function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Figs. 2-4, 6 & 7, CPU’s  21, 31, 41, 61 & 701, See Summary
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20190182566 A1 hereinafter, Watanabe ‘566) in combination with Rutherford et al (US 20140172430 A1 hereinafter, Rutherford ‘430).
Regarding claim 1; Watanabe ‘566 discloses an information processing system (Fig. 1, System 10) 
comprising circuitry (i.e. The input device 915 includes an input control circuit that generates an input signal on the basis of information input by the user and outputs the input signal to the CPU 901. Paragraph 0100)
configured to:
acquire voice data (i.e. The request acquiring part 510 acquires a request from a user to the system 10. The request from the user is input to any of the electronic devices 100. For example, the request from the user is input as audio data using a microphone included in the image/audio input part 120 of the electronic device 100. Paragraph 0055) 
supplement the voice data with relating information so as to generate an output request in which at least an output device to output an output target is identified based on the voice data (i.e. The output device 917 is configured from a device capable of visually or aurally notifying the user of acquired information. For example, the output device 917 may be an audio output device such as a speaker or headphones; or a printer. The output device 
 transmit the output request to the identified output device (i.e. The microphone records an audio such as user's utterances and generates the audio data, for example. The generated image and/or audio data is provided to the controller 140. Paragraph 0044) 
and cause the output device to output the output target contained in the output request (i.e. The microphone records an audio such as user's utterances and generates the audio data, for example. The generated image and/or audio data is provided to the controller 140. Note that the image/audio input part 120 may output one of the image and the audio. Paragraph 0044).
Examiner reasonably believes that Watanabe ‘566 at Paragraphs 0044 & 0101 discloses supplementing the voice data. Examiner cites Rutherford ‘430 to in addition to Watanabe ‘566 to augment any presumed deficiencies in Watanabe ‘566. 
Rutherford ‘430 discloses supplementing the voice data (i.e. As a result, the audio segment capture module 272 may capture, via microphone 220, the supplemental signal simultaneously with the user's voice data. Paragraph 0069).
 Watanabe ‘566 and Rutherford ‘430 are combinable because they are from same field of endeavor of speech systems (Rutherford ‘430 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Watanabe ‘566 by adding supplementing the voice data as taught by Rutherford ‘430. The motivation for doing so would have been advantageous to enhance transactions initiated from a communication device, such as a mobile phone or personal computer or any electronic device. Therefore, it would have been obvious to combine Watanabe ‘566 with Rutherford ‘430 to obtain the invention as specified.

Regarding claim 2; Watanabe ‘566 discloses wherein the circuitry is configured to: display the output target on a display (i.e. The output device 917 is configured from a device capable of visually or 
identify the output device and the output target based on the voice data and at least one output candidate displayed on the display (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101)
and identify, as the output target of the output request, at least one of an output candidate in an active window of the display, an output candidate executed by a Web application program, and an output candidate executed by a printer driver (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101)

Regarding claim 3; Watanabe ‘566 discloses wherein circuitry is configured to prompt input of information for supplementing the voice data (i.e. The device controller 580 performs a control that causes the device selected by the device selecting part 550 to provide the response determined by the response determining part 520. More specifically, the device controller 580 transmits a control command to the electronic device 100 via the network 200. In addition, for example, when the device selecting part 550 has failed to select a device that provides a response, the device controller 580 may control the electronic device 100 to notify that no device has been selected, or output a message requesting for additional information for selecting a device.  Paragraph 0067).

Regarding claim 4; Watanabe ‘566 discloses comprising a server having capabilities to acquire information based on an instruction operation including a voice input and a machine operation (i.e. In the server 300, the request acquiring part 510 of the agent function acquires the audio data, and the response determining part 520 determines a response on the basis of the audio data. Similarly to the aforementioned first example, the response determining part 520 performs voice recognition or natural language processing, for example, and determines a response to the user's request. Paragraph 0082-0086)

Regarding claim 5; Watanabe ‘566 discloses wherein the circuitry is configured to display the output target to be transmitted to the output device in a distinguishable manner from another output candidate displayed on the display (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101)

Regarding claim 6; Watanabe ‘566 discloses an information processing apparatus (Fig. 2, Electronic Device 100)
comprising circuitry (Components 110-160 in Fig. 2) configured to: receive, from either an output device (Fig. 8, Output Device 917) or a server (Fig. 3, Server 300), a request for outputting an output target (i.e. The information processing apparatus including: a request acquiring part configured to acquire a request to a system; a response determining part configured to determine a response to the request; a device selecting part configured to select, on the basis of at least an attribute of the response, a device that provides the response among devices included in the system; and a device controller configured to perform control that causes the selected device to provide the response. See Abstract)
 wherein the request is generated by supplementing voice data (i.e. In addition, for example, when the device selecting part 550 has failed to select a device that provides a response, the device controller 580 may control the electronic device 100 to notify that no device has been selected, or output a message requesting for additional information for selecting a device.  Paragraph 0067).
identify the output target based on the request (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101);
when the request is received from the server, transmit the output target to a target output device designated, by the received request, to output the output target (i.e. In the server 300, the request acquiring part 510 of the agent function acquires the audio data, and the response determining part 520 determines a response on the basis of the audio data. Similarly to the aforementioned first example, the response determining part 520 performs voice recognition or natural language processing, for example, and determines a response to the user's request. In the illustrated example, the response is to “notify dad to buy milk”. Furthermore, in the agent function, the device selecting part 550 selects a device that provides the response. In the illustrated example, the father is the target user to whom the response is to be provided and therefore 
and when the request is received from the output device, transmit the output target to the output device from which the request is received (i.e. the response determined by the response determining part 520 may include any function that can be achieved by using one, or a combination, of the electronic devices 100. For example, the response may be an audio output using the electronic device 100 including a loud speaker in the image/audio output part 110. In such a case, the audio output may be music content, for example, or may be a voice message providing certain information. In addition, the response may be an image output using the electronic device 100 including a display in the image/audio output part 110. In such a case, the image output may be an image content, for example, or may be a notification image providing certain information. Furthermore, the response may be made such that the electronic device 100 having specific functions, such as a lighting apparatus, a printer, an air conditioner, or a refrigerator, for example, performs adjusting or turning on/off of the respective functions. Paragraph 0057)
Examiner reasonably believes that Watanabe ‘566 at Paragraphs 0044 & 0101 discloses supplementing the voice data. Examiner cites Rutherford ‘430 to in addition to Watanabe ‘566 to augment any presumed deficiencies in Watanabe ‘566. 
Rutherford ‘430 discloses supplementing the voice data (i.e. As a result, the audio segment capture module 272 may capture, via microphone 220, the supplemental signal simultaneously with the user's voice data. Paragraph 0069).
 Watanabe ‘566 and Rutherford ‘430 are combinable because they are from same field of endeavor of speech systems (Rutherford ‘430 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Watanabe ‘566 by adding supplementing the voice data as taught by Rutherford ‘430. The motivation for doing so would have been advantageous to enhance transactions initiated from a communication device, such as a mobile phone or personal computer or any electronic device. Therefore, it would have been obvious to combine Watanabe ‘566 with Rutherford ‘430 to obtain the invention as specified.

Regarding claim 7; Claim 7 contains substantially the same subject matter as claim 1, Therefore, claim 7 is rejected on the same grounds as claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677